DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 50-013438 A) in view of Akao (5,073,437), Moriguchi et al. (4,390,666), and Kobayashi et al. (WO 2017/170316).  US 2019/0136021 is being used as an English equivalent to WO 2107/170316 since it is a national stage entry of the international application.  
Regarding claims 1 and 3:  Mitsubishi teaches a composition comprising an ethylene homopolymers polymer (page 4), 0.05% (500 ppm) glycerol monostearate (IJM in Table 1), 0.02% (200 ppm) nonylphenyl phosphite (329 in Table 1), and 0.05% (500 ppm) 2,6-di-tert-butyl-4-methylphenol (BHT in Table 1) [Whole document; Examples; Table 1].  Mitsubishi teaches a chromium-based polyethylene [page 2; Examples; Claims].
	Mitsubishi fails to specify a Mw/Mn of their polyethylene resin.
	However, Kobayashi et al. teach that an ethylene polymer should have a Mw/Mn of preferably 5 to 40 for optimum draw down resistance and mechanical strength [0270].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to use a Mw/Mn of 5 to 40 as taught by Kobayashi et al. for the polyethylene resin of Mitsubishi to provide good draw down resistance and mechanical strength.   
	Mitsubishi fails to teach a claimed phenolic antioxidant.
	However, Akao teaches using a mixture of BHT and the low volatile high molecular weight Irganox 1010 (pentaerythrityl-tetrakis[3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]) as an antioxidant in a polyethylene composition (column 3, line 49 to column 4, line 14).  Moriguchi et al. teach using a mixture of BHT Irganox 1010 (pentaerythrityl-tetrakis[3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]) as an antioxidant in a polyethylene composition, wherein the composition comprises 500 ppm BHT and 300 ppm Irganox 1010 (Example 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 300 ppm Irganox 1010 as taught by 
	The total amount of the claimed phenolic antioxidant and monophosphate antioxidant is 300 ppm + 200 ppm = 500 ppm.
Regarding claim 2:  Mitsubishi teaches 100 wt% glycerol monostearate [Examples].
Regarding claims 4 and 8:  Mitsubishi teaches that the composition is in the form of a pellet [Examples].  Since the composition is the same as claimed, it will possess the claimed PE color.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claims 6:  Since Mitsubishi uses a chromium catalyst [Examples], the amount of the claimed metals is 0 ppm.
	Regarding claim 7:  Mitsubishi teaches articles of manufacture [Examples].
	Regarding claim 11:  Matsubishi teaches silica [Examples], which is a filler.


10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 50-013438 A), Akao (5,073,437), and Moriguchi et al. (4,390,666) and Kobayashi et al. (WO 2017/170316) as applied to claim 1 above further in view of Kapur et al. (2011/0034635).  US 2019/0136021 is being used as an English equivalent to WO 2107-170316 since it is a national stage entry of the international application.
Mitsubishi fails to teach the claimed polyethylene.
However, Kapur et al. teach a polyethylene that is combined with antioxidants [0287].  Kapur et al. teach that their polyethylene is particularly suitable for use in blow molded articles, films, pipes, and other applications [0002].  Kapur et al. teach polyethylene polymers with the claimed properties [Examples].  For instance, Inventive Example 7 has a MI (I2) of 0.08, a HLMI (I21) of 8.90, a density of 0.9464, a Mw of 225,850, and a Mw/Mn of 16.3 [Table 1B; 10A]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyethylene of Kapur et al. as the polyethylene in Matsubishi to produce a composition particularly suitable for use in blow molded articles, films, pipes, and other applications.


Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 50-013438 A) in view of Lam et al. (2014/0179873) and Kobayashi et al. (WO 2017/170316).  US 2019/0136021 is being used as an English equivalent to WO 2107/170316 since it is a national stage entry of the international application.  
Regarding claim 24:  Mitsubishi teaches an additive composition for an ethylene polymer comprising 0.05% (500 ppm) glycerol monostearate (IJM in Table 1), 0.02% 

    PNG
    media_image1.png
    89
    219
    media_image1.png
    Greyscale
,
Wherein R’ and R” are arylalkyl, and specifically p-tert butyl phenyl (page 4).  
	Mitsubishi fails to teach the phosphite.
	However, Lam et al. teach that tris(2,4-di-tert-butylphenyl) phosphite (IRGAFOS 168) can be used interchangeably with nonylphenyl phosphite as a phosphite antioxidant in polyethylene compositions [0246].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tris(2,4-di-tert-butylphenyl) phosphite as taught by Lam et al. as the phosphite antioxidant in Mitsubishi.  It is a simple substitution of one known element for another to obtain predictable results.  
Mitsubishi teaches a chromium-based polyethylene [page 2; Examples; Claims].
	Mitsubishi fails to specify a Mw/Mn of their polyethylene resin.
	However, Kobayashi et al. teach that an ethylene polymer should have a Mw/Mn of preferably 5 to 40 for optimum draw down resistance and mechanical strength [0270].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to use a Mw/Mn of 5 to 40 as taught by Kobayashi et 
Regarding claim 25:  Mitsubishi teaches 100 wt% glycerol monostearate [Examples].  Mitsubishi teaches that the composition is in the form of a pellet [Examples].  
	Since the composition is the same as claimed it will possess the claimed PE color number.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 26:  glycerol monostearate is an anti-stat additive [Examples].  Matsubishi teaches silica [Examples], which is a filler.
Regarding claim 27:  Mitsubishi teaches articles of manufacture [Examples].

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 50-013438 A) in view of Kobayashi et al. (WO 2017/170316).  US 2019/0136021 is being used as an English equivalent to WO 2107/170316 since it is a national stage entry of the international application.
Mitsubishi teaches a composition comprising an ethylene homopolymer, 0.05% (500 ppm) glycerol monostearate (IJM in Table 1), 0.02% (200 ppm) nonylphenyl phosphite (329 in Table 1), and 0.05% (500 ppm) 2,6-di-tert-butyl-4-methylphenol (BHT in Table 1) [Whole document; Examples; Table 1].  Mitsubishi teaches a chromium-based polyethylene resin [Examples].
Mitsubishi fails to specify a Mw/Mn of their polyethylene resin.
	However, Kobayashi et al. teach that an ethylene polymer should have a Mw/Mn of preferably 5 to 40 for optimum draw down resistance and mechanical strength [0270].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to use a Mw/Mn of 5 to 40 as taught by Kobayashi et al. for the polyethylene resin of Mitsubishi to provide good draw down resistance and mechanical strength.   


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 50-013438 A) and Kobayashi et al. (WO 2017/170316) as applied to claim 28 above further in view of Lam et al. (2014/0179873), Akao (5,073,437), and Moriguchi et al. (4,390,666).  US 2019/0136021 is being used as an English equivalent to WO 2107/170316 since it is a national stage entry of the international application.
Mitsubishi teaches a phosphite with the general formula:

    PNG
    media_image1.png
    89
    219
    media_image1.png
    Greyscale
,

	Mitsubishi fails to teach the phosphite.
	However, Lam et al. teach that tris(2,4-di-tert-butylphenyl) phosphite (IRGAFOS 168) can be used interchangeably with nonylphenyl phosphite as a phosphite antioxidant in polyethylene compositions [0246].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tris(2,4-di-tert-butylphenyl) phosphite as taught by Lam et al. as the phosphite antioxidant in Mitsubishi.  It is a simple substitution of one known element for another to obtain predictable results.  
Mitsubishi fails to teach a claimed phenolic antioxidant.
	However, Akao teaches using a mixture of BHT and the low volatile high molecular weight Irganox 1010 (pentaerythrityl-tetrakis[3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]) as an antioxidant in a polyethylene composition (column 3, line 49 to column 4, line 14).  Moriguchi et al. teach using a mixture of BHT Irganox 1010 (pentaerythrityl-tetrakis[3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]) as an antioxidant in a polyethylene composition, wherein the composition comprises 500 ppm BHT and 300 ppm Irganox 1010 (Example 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 300 ppm Irganox 1010 as taught by Moriguchi et al. to the composition of Mitsubishi to provide an additional antioxidant that is low volatile, molecular weight.

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Akao, Moriguchi, and Lam are non-analogous art because they utilize a different catalyst for their polyethylene resin.  This is not persuasive because it is not required for the art to be identical in every respect to be analogous.  All pieces of prior art cited are analogous because they are directed toward polyethylene resin compositions containing antioxidants that are used for molded articles.  The minor difference of the catalyst used in producing the polyethylene resins does not make the pieces of prior art non-analogous.  
The Applicant has alleged that there are no teachings in any of the references that relates to improving color.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  See MPEP 2144.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 300 ppm Irganox 1010 as taught by Moriguchi et al. to the composition of Mitsubishi to provide an additional antioxidant that is low volatile, molecular weight.  Furthermore, it is obvious to combine separately taught prior art ingredients which perform the same function; it is logical that they would produce the same effect and supplement each other.  In re Crockett 126 USPQ 186.
The Applicant has alleged that there is no reasonable expectation of success in adding the antioxidant Irganox 1010 of Moriguchi et al. to the composition of Mitsubishi.  The Applicant has given no reason why the antioxidant Irganox 1010 would not function as an antioxidant in Mitsubishi.  There is a reasonable expectation of success that Irganox 1010 would function as an antioxidant in a polyethylene resin composition regardless of the catalyst utilized in the production of the polyethylene.  
The Applicant has repeated the argument of there being no motivation to combine since Mitsubishi already teaches an antioxidant.  This is not persuasive because it is obvious to combine separately taught prior art ingredients which perform the same In re Crockett 126 USPQ 186.
The Applicant has alleged that the antioxidants are not simply interchangeable.  This is not persuasive because the Applicant has not provided any evidence to support the position.  Moreover, the prior art cited teach that the antioxidants can be used interchangeably.  
It is noted that Mitsubishi anticipates the antioxidants claimed in instant claim 28.  An obviousness rejection was only required to meet the claimed Mw/Mn ratio. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763